


Exhibit 10.3
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[****]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.


QUICKSILVER RESOURCES CANADA INC.
- and -
FORTUNE CREEK GATHERING AND PROCESSING PARTNERSHIP
- and -
0927530 B.C. UNLIMITED LIABILITY COMPANY
- and -
MAKARIOS MIDSTREAM INC.
- and -
QUICKSILVER RESOURCES INC.


 



FIRST AMENDING AGREEMENT
(FORTUNE CREEK MIDSTREAM AGREEMENTS)


 









MARCH 13, 2014

    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS AND INTERPRETATION
2
 
 
 
 
 
1.1
DEFINITIONS
2
 
1.2
HEADINGS; INTERPRETATION
2
 
1.3
GENDER AND NUMBER
2
 
1.4
INCLUDING
2
 
1.5
REFERENCES TO THIS AGREEMENT
3
 
1.6
REFERENCES TO PARTIES
3
 
1.7
TIME PERIODS
3
 
1.8
REFERENCES TO STATUTES
3
 
1.9
CURRENCY
3
 
1.10
ACCOUNTING TERMS
3
 
1.11
NO STRICT CONSTRUCTION
3
 
 
 
 
ARTICLE 2 INVESTMENT AND PAYMENT
3
 
 
 
 
 
2.1
INVESTMENT BY QRCI
3
 
2.2
CONTRIBUTION BY MMI
4
 
2.3
DISTRIBUTION TO NEWCO
4
 
 
 
 
ARTICLE 3 AMENDMENTS
4
 
 
 
 
 
3.1
AMENDMENTS TO THE CONTRIBUTION AGREEMENT
4
 
3.2
AMENDMENTS TO THE GATHERING AGREEMENT
5
 
3.3
AMENDMENTS TO THE PARTNERSHIP AGREEMENT
6
 
3.4
AMENDMENTS TO THE PROCESSING AGREEMENT
6
 
 
 
 
ARTICLE 4 GENERAL
6
 
 
 
 
 
4.1
FURTHER ASSURANCES
6
 
4.2
GOVERNING LAW AND SUBMISSION TO JURISDICTION
7
 
4.3
ASSIGNMENT
7
 
4.4
COUNTERPARTS
7
 
4.5
ENTIRE AGREEMENT; AMENDMENT
7
 
4.6
NO THIRD PARTY BENEFICIARIES
7
 
4.7
SEVERABILITY
7
 
4.8
EXPENSES
8
 
4.9
NOTICES
8
 
4.10
BINDING EFFECT
10
 
4.11
ACKNOWLEDGEMENT
10




 

--------------------------------------------------------------------------------




FIRST AMENDING AGREEMENT
THIS AMENDING AGREEMENT made the 13th day of March, 2014 (the "Effective Date").
BETWEEN:
QUICKSILVER RESOURCES CANADA INC., a corporation incorporated under the laws of
Alberta ("QRCI")
- and -
FORTUNE CREEK GATHERING AND PROCESSING PARTNERSHIP, an Alberta ordinary
partnership formed pursuant to the laws of the Province of Alberta (the
"Partnership")
-and-
0927530 B.C. UNLIMITED LIABILITY COMPANY, an unlimited liability company
incorporated under the laws of British Columbia ("Newco")
- and -
MAKARIOS MIDSTREAM INC., a corporation incorporated under the laws of Alberta
("MMI")
- and -
QUICKSILVER RESOURCES INC., a corporation incorporated under the laws of
Delaware ("KWK")


RECITALS:
A.
The Parties entered the Agreement or Agreements to which they are respectively
party as of December 23, 2011;

B.
The Parties have agreed to amend the Agreement or Agreements to which they are
respectively party as herein set forth.

NOW THEREFORE in consideration of the premises, mutual covenants, agreements and
warranties contained in this Amending Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
Parties hereto, the parties hereto respectively covenant and agree as follows:

 

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1
Definitions

Terms defined in the Partnership Agreement shall have the same meanings herein
unless otherwise defined herein and:
"Agreements" means the Contribution Agreement, the Gathering Agreement, the
Partnership Agreement and the Processing Agreement;
"Contribution Agreement" means the Contribution Agreement made as of December
23, 2011 between QRCI, the Partnership and Newco;
"Gathering Agreement" means the Gathering Agreement (Maxhamish Pipeline) made as
of December 23, 2011 between the Partnership and QRCI;
"KWK" means Quicksilver Resources, Inc., a Delaware corporation;
"Partnership Agreement" means the Partnership Agreement for the Fortune Creek
Gathering and Processing Partnership made as of December 23, 2011 originally
between QRCI and Newco, to which MMI is party in the place of QRCI by virtue of
the Joinder Agreement made effective at 9:10 am on December 23, 2011, between
MMI, the Partnership and QRCI;
"Parties" means any two or more of QRCI, the Partnership, Newco, MMI and KWK as
the context requires and "Party" means any one of them; and
"Processing Agreement" means the Gas Processing Agreement (Fortune Creek Gas
Plant) made as of December 23, 2011 between the Partnership and QRCI.
1.2
Headings; Interpretation

The division of this Amending Agreement into articles, sections, subsections,
paragraphs and clauses and the inclusion of headings and a table of contents are
for convenience of reference only and do not affect the construction or
interpretation of this Amending Agreement. This Amending Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting any instrument or causing any
instrument to be drafted.  
1.3
Gender and Number

Unless the context otherwise requires, words importing the singular number
include the plural and vice versa, and words importing gender include all
genders.
1.4
Including

Where the word "including" or "includes" is used in this Amending Agreement it
means "including (or includes) without limitation."

 

--------------------------------------------------------------------------------




1.5
References to this Agreement

Unless otherwise specified, the terms "hereof", "hereunder" and similar
expressions refer to this Amending Agreement as a whole and not to any
particular article, section or other portion of this Amending Agreement, and
references in this Amending Agreement to articles, sections and schedules are to
articles and sections of and schedules to this Amending Agreement.
1.6
References to Parties

Unless otherwise specified, every reference to a Party to this Amending
Agreement shall extend to and include (as the context requires) such Party's
successors and permitted assigns, as if specifically named.
1.7
Time Periods

Unless otherwise specified, time periods within or following which any payment
is to be made or other act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next Business Day following if the last day
of the period is not a Business Day.
1.8
References to Statutes

Unless otherwise specified, any reference in this Amending Agreement to a
statute includes all regulations made pursuant to such statute and the
provisions of any statute or regulation which amends, supplements, supersedes or
replaces any such statute or any such regulation.
1.9
Currency

Unless otherwise specified, any reference to currency is to Canadian currency
and any amount advanced, paid or calculated is to be advanced, paid or
calculated in Canadian currency.
1.10
Accounting Terms

Unless otherwise specified, whenever reference is made in this Amending
Agreement to a calculation to be made or an action to be taken in accordance
with GAAP, such calculation shall be made or action taken in accordance with
GAAP applicable as at the time such calculation is required to be made or action
is to be taken, consistently applied.
1.11
No Strict Construction

The language used in this Amending Agreement is the language chosen by the
Parties to express their mutual intent, and no rule of strict construction shall
be applied against any Party.
ARTICLE 2
INVESTMENT AND PAYMENT


2.1
Investment by QRCI

MMI hereby acknowledges receipt from QRCI on the Effective Date of a capital
contribution to MMI of $28 million cash.

 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[****]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



2.2
Contribution by MMI

The Partnership and Newco hereby agree that on the Effective Date MMI shall make
a contribution of $28 million cash to the Partnership. Such contribution shall
be treated as if it were a special contribution and allocated to the Maxhamish
Pipeline. The Partnership and Newco hereby waive any requirement for notice set
forth in the Partnership Agreement in respect of the contribution.
2.3
Distribution to Newco

The Partnership, Newco and MMI hereby acknowledge that the Partnership has on
the Effective Date made a special distribution to Newco, by way of return of
Partnership capital, of $28 million, which shall, for greater certainty, be
treated as a cash inflow for the purpose of calculating the IRR of the Maxhamish
Capital Pool. Newco hereby acknowledges receipt thereof. For certainty, the
contribution and distribution set forth in this Section 2.2 shall not affect the
Percentage Interests of the Parties.
ARTICLE 3
AMENDMENTS
3.1
Amendments to the Contribution Agreement

(a)
QRCI, the Partnership and Newco hereby agree that the Contribution Agreement is
amended as provided in Sections 3.1(b) to (e) inclusive, as of the Effective
Date.

(b)
Article 1 is amended by the addition of the following definition:

"HRB Transaction" means a transaction whereby equity of QRCI is issued from
treasury by QRCI or sold by KWK, or an interest in QRCI's Horn River reserves
and acreage is sold, to a non-affiliate, at the closing of completion of which
KWK or QRCI, as the case may be, receives cash proceeds of not less than
$[****];
(c)
The first sentence of Section 5.1(a) is deleted. In the event QRCI wishes to
cause the construction of the Fortune Creek Gas Plant, it shall submit a written
proposal to the Management Committee in accordance with Section 4.2(a) of the
Partnership Agreement, and the balance of the provisions of Section 4.2 of the
Partnership Agreement (as amended pursuant to Section 3.3 of this Amending
Agreement) shall apply to such proposal. QRCI, the Partnership and Newco hereby
acknowledge and agree that the Processing Agreement will not come into full
force and effect unless and until the Fortune Creek Gas Plant is constructed by
the Partnership.

(d)
Section 5.5 (b) is deleted in its entirety and the following substituted in lieu
thereof “Section 5.5(b) [Intentionally Omitted].”

(e)
Section 5.5 is amended by the addition of the following subsections (f), (g) and
(h):

(f)
Notwithstanding Section 5.5(a), the balance (the "Drilling Obligation Balance")
of the Drilling Obligations, which QRCI, the Partnership and Newco acknowledge
and agree to be $120 million as of December 31, 2013, shall be spent by not
later than the earlier of the following dates (the "Drilling Obligation Date"):


 

--------------------------------------------------------------------------------



(i)    June 30, 2016; and
(ii)
12 months after the closing and completion of an HRB Transaction.

(g)
Consideration conveyed after February 28, 2014 by QRCI on the purchase of
natural gas reserves by QRCI shall be deemed to be costs of Operations and
counted towards the Drilling Obligation Balance, if and to the extent that QRCI
has tied such reserves into a Partnership Facility as soon as operationally
feasible but in any event no later than the Drilling Obligation Date.

(h)
No overhead shall be included in Drilling Costs and Completion Costs, including
expenditures for field infrastructure, including water handling, or any other
expenditures that are not specific to a particular well tied into a Partnership
Facility except QRCI and its Affiliates can include in Drilling Costs and
Completion Costs (i) compensation owed to employees and independent contractors
of QRCI or its Affiliates based on a reasonable allocation of their time spent
on drilling and completing wells tied into a Partnership Facility compared to
their other work for QRCI or its Affiliates (but such allocation not to exceed
$4 million) and (ii) QRCI may include a pro rata portion of expenditures related
to water handling based on the ratio of (x) wells tied into a Partnership
Facility during the period from January 1, 2014 to the Drilling Obligation Date
that use such water handling, to (y) all wells using such water handling.

(i)
The phrases "a given calendar year" and "that year" shall, for the purposes of
Section 5.5(c) and in respect of the Drilling Obligation Balance, be read to
refer to the period starting on January 1, 2014 and ending on the Drilling
Obligation Date, and not only to 2014.

(f)
QRCI, the Partnership and Newco hereby acknowledge and agree that as of December
31, 2013, QRCI had spent $180 million on Drilling Costs and Completion Costs,
all of which shall be applied to the performance of the Drilling Obligations,
all as required pursuant to Section 5.5(a) of the Contribution Agreement.

3.2
Amendments to the Gathering Agreement

QRCI and the Partnership hereby agree that the Gathering Agreement is amended by
deleting Exhibit C-2 thereto and substituting Schedule 1 to this Amending
Agreement therefor.




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[****]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



3.3
Amendments to the Partnership Agreement

(a)
MMI and Newco hereby agree that the Partnership Agreement is amended as provided
in Sections 3.3(c) to (j) inclusive, as of the Effective Date, unless otherwise
provided.

(b)
Effective as of the Effective Date, after taking into account the contribution
and distribution referred to in Sections 2.2 and 2.3 respectively of this
Amending Agreement, the Unrecovered Balance of the Capital Pool in respect of
the Maxhamish Pipeline is agreed to be $[****].

(c)
The phrase "but specifically excludes the Fortune Creek Gas Plant" is deleted
from the definition of "QRCI Processing Facility".

(d)
The phrase "other than the Fortune Creek Gas Plant," is deleted from the
definition of "Third Party Project". The phrase "subject to Section 5.1(c)(ii),"
is deleted from Section 4.2(a)(ii).

(e)
Section 4.2(b)(i) is deleted and replaced with the phrase "[Intentionally
deleted]".

(f)
The phrase "(other than the Fortune Creek Gas Plant)" is added to Section
4.2(b)(iv)(B) immediately after the phrase "QRCI Processing Facility" in each of
the places where the latter phrase appears.

(g)
The last sentence of Section 4.2(d) is deleted.

(h)
Section 5.1(c) is deleted.

(i)
The phrase "June, 1, 2014" is deleted from Schedule C and replaced by "Not
known".

3.4
Amendments to the Processing Agreement

QRCI and the Partnership hereby agree that the Processing Agreement is amended,
as of the Effective Date, by the deletion of Section 10.1 (a) and the
substitution of the following:
This Agreement shall become effective as of the Commercial In-Service Date (as
defined in the Partnership Agreement) and continue for a term of ten (10) years
(the "Initial Term").
ARTICLE 4
GENERAL
4.1
Further Assurances

As may be necessary and without further consideration, the Parties hereto shall
execute, acknowledge and deliver such other documents, novations, instruments
and agreements and shall do such other things as may be necessary to otherwise
carry out their respective obligations under this Amending Agreement.




--------------------------------------------------------------------------------




4.2
Governing Law and Submission to Jurisdiction

The laws of the Province of Alberta shall govern the construction,
interpretation and effect of this Amending Agreement, without regard to
conflicts of law rules. Each Party hereby submits to the exclusive jurisdiction
of the Courts of Alberta and all courts of appeal therefrom for all purposes
hereof, provided that the foregoing shall not restrict a Party from enforcing a
judgment outside of Alberta including the ability to initiate an original action
in the courts of another jurisdiction if the judgment cannot be enforced. Each
Party waives, to the fullest extent permitted by applicable law, any right it
may have to trial by jury in respect of any suit, action or proceeding relating
to this Amending Agreement.
4.3
Assignment

None of the Parties shall assign any of its rights or benefits or delegate any
obligations hereunder without first having obtained the written consent of the
other Parties and any such assignment or delegation shall be void ab initio.
4.4
Counterparts

The Parties may execute this Amending Agreement in two or more counterparts,
which shall, in the aggregate, be signed by all of the Parties; each counterpart
shall be deemed an original instrument as against any Party who has signed it.
4.5
Entire Agreement; Amendment

This Amending Agreement contains the entire agreement of the Parties relating to
the amendment of the Agreements and supersedes all prior agreements between the
Parties as to the subject matter hereof. Any oral representations or
modifications concerning this Amending Agreement shall be of no force or effect
unless contained in a subsequent written modification signed by the Parties. The
Agreements, as amended by this Amending Agreement, are ratified and confirmed
and remain in full force and effect.
4.6
No Third Party Beneficiaries

This Amending Agreement shall be binding upon and shall inure solely to the
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Amending Agreement.
4.7
Severability

If any provision of this Amending Agreement, or the application of such
provision to any Person or in any circumstance, shall be held to be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Amending Agreement, and the
application of such provision to any Persons or in any circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby.




--------------------------------------------------------------------------------




4.8
Expenses

Except as otherwise specified in this Amending Agreement, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Amending Agreement and the
transactions contemplated by this Amending Agreement shall be borne by the Party
incurring such costs and expenses.
4.9
Notices

Any written notice or communication to any of the Parties required or permitted
under this Amending Agreement shall be deemed to have been duly given and
received (i) on the date of service, if served personally or sent by facsimile
transmission (and confirmed by telephone) to the Party to whom notice is to be
given, or (ii) on the next day if sent by a nationally recognized courier for
next day service and so addressed and if there is evidence of acceptance by
receipt.
(a)
if to QRCI and MMI, or either of them:

One Palliser Square
2000, 125 – 9th Avenue S.E.
Calgary, Alberta  T2G 0P8
Fax#: 403.262.6115
Attn: Chief Operating Officer
 
with a copy to:
 
801 Cherry Street
Suite 3700, Unit 19
Fort Worth, Texas 76102
Fax#: 817.665.5021
Attn: General Counsel



(b)
if to the Partnership:

One Palliser Square
2000, 125 – 9th Avenue S.E.
Calgary, Alberta  T2G 0P8
Fax#: 403.262.6115
Attn: Chief Operating Officer
 
with a copy to:
 
801 Cherry Street
Suite 3700, Unit 19
Fort Worth, Texas 76102
Fax#: 817.665.5021
Attn: General Counsel





--------------------------------------------------------------------------------




with a copy to:
 
0927530 B.C. Unlimited Liability Company
c/o Kohlberg Kravis Roberts & Co LP
9 West 57th, Suite 4200
New York, New York 10019
Fax#: 212.750.0003
Attn: Brandon Freiman, David Sorkin, Esq.





(c)
if to Newco:

c/o Kohlberg Kravis Roberts & Co LP
9 West 57th, Suite 4200
New York, New York 10019
Fax#: 212.750.0003
Attn: Brandon Freiman, David Sorkin, Esq.


with a copy (which shall not constitute notice hereunder) to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
 
New York, New York 10017
 
Fax#: 212.455.2502
 
Attn: Gary Horowitz, Esq.
 



(d)
if to KWK:



[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------






4.10
Binding Effect

This Amending Agreement shall be binding on all successors and assigns of the
Parties and inure to the benefit of the respective permitted successors and
assigns of the Parties, except to the extent of any express contrary provision
in this Amending Agreement.
4.11
Acknowledgement

KWK as guarantor under the Guaranty dated December 23, 2011 (the “Guaranty”) in
favor of the Partnership hereby acknowledges the amendments in Article 3 and
agrees that after giving effect to such amendments the Guaranty is in full force
and effect enforceable against KWK in accordance with its terms.
IN WITNESS WHEREOF the Parties hereto have executed this agreement effective as
of the date and time first above written.
QUICKSILVER RESOURCES CANADA INC.
 
0927530 B.C. UNLIMITED LIABILITY COMPANY
 
 
 
 
 
 
 
 
 
 
Per:
/s/ John C. Regan
 
Per:
/s/ Mayo Shattuck
 
John C. Regan
Senior Vice President – Chief Financial Officer
 
 
Mayo Shattuck
Director





FORTUNE CREEK GATHERING AND PROCESSING PARTNERSHIP, by its partner, QUICKSILVER
RESOURCES CANADA INC.
 
FORTUNE CREEK GATHERING AND PROCESSING PARTNERSHIP, by its partner, 0927530 B.C.
UNLIMITED LIABILITY COMPANY
 
 
 
 
 
 
 
 
 
 
Per:
/s/ John C. Regan
 
Per:
/s/ Mayo Shattuck
 
John C. Regan
Senior Vice President – Chief Financial Officer
 
 
Mayo Shattuck
Director





MAKARIOS MIDSTREAM INC.
 
QUICKSILVER RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
Per:
/s/ John C. Regan
 
Per:
/s/ John C. Regan
 
John C. Regan
Senior Vice President – Chief Financial Officer
 
 
John C. Regan
Senior Vice President – Chief Financial Officer







--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[****]”. AN UNREDACTED
VERSION OF THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED.



SCHEDULE 1




EXHIBIT C-2
ATTACHED TO AND MADE PART OF A GATHERING AGREEMENT
(MAXHAMISH PIPELINE) DATED DECEMBER 23, 2011.
BETWEEN FORTUNE CREEK GATHERING AND PROCESSING PARTNERSHIP
AND QUICKSILVER RESOURCES CANADA INC.
[**** single page]



 